UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2013 Market Value Shares Common Stocks (97.1%) 1 Consumer Discretionary (14.2%) Comcast Corp. Class A 847,202 44,025 Walt Disney Co. 444,092 33,929 McDonald's Corp. 344,459 33,423 * DIRECTV 463,607 32,031 Home Depot Inc. 336,612 27,717 * priceline.com Inc. 23,200 26,968 Ford Motor Co. 1,733,085 26,741 Wyndham Worldwide Corp. 340,245 25,073 NIKE Inc. Class B 308,628 24,270 * Amazon.com Inc. 55,738 22,228 Time Warner Inc. 317,994 22,171 Viacom Inc. Class B 235,100 20,534 * General Motors Co. 487,091 19,907 Time Warner Cable Inc. 143,320 19,420 Goodyear Tire & Rubber Co. 802,860 19,148 Lowe's Cos. Inc. 365,988 18,135 Cablevision Systems Corp. Class A 958,084 17,178 * O'Reilly Automotive Inc. 132,200 17,015 * Charter Communications Inc. Class A 119,500 16,343 Whirlpool Corp. 92,186 14,460 TJX Cos. Inc. 212,900 13,568 Staples Inc. 821,972 13,061 Gannett Co. Inc. 429,654 12,709 Gap Inc. 323,125 12,628 Wynn Resorts Ltd. 61,900 12,022 Coach Inc. 213,003 11,956 Macy's Inc. 199,880 10,674 * MGM Resorts International 451,846 10,627 Starwood Hotels & Resorts Worldwide Inc. 132,900 10,559 Interpublic Group of Cos. Inc. 567,441 10,044 Kohl's Corp. 172,880 9,811 Johnson Controls Inc. 188,460 9,668 GameStop Corp. Class A 174,410 8,591 * Netflix Inc. 23,200 8,542 Starbucks Corp. 106,447 8,344 Delphi Automotive plc 131,161 7,887 Newell Rubbermaid Inc. 243,110 7,879 * Fossil Group Inc. 65,600 7,868 * Liberty Media Corp. Class A 52,800 7,733 * Graham Holdings Co. Class B 10,569 7,011 Omnicom Group Inc. 93,550 6,957 H&R Block Inc. 218,805 6,354 Target Corp. 80,500 5,093 Expedia Inc. 73,000 5,085 International Game Technology 275,453 5,002 Darden Restaurants Inc. 89,430 4,862 * Dollar General Corp. 77,183 4,656 Mattel Inc. 95,108 4,525 PVH Corp. 32,706 4,449 CBS Corp. Class B 61,033 3,890 Ross Stores Inc. 51,463 3,856 * DR Horton Inc. 170,980 3,816 * Discovery Communications Inc. Class A 40,710 3,681 * Fifth & Pacific Cos. Inc. 109,500 3,512 Best Buy Co. Inc. 87,930 3,507 Harman International Industries Inc. 41,890 3,429 Yum! Brands Inc. 38,330 2,898 * AutoNation Inc. 42,160 2,095 * Boyd Gaming Corp. 178,743 2,013 PulteGroup Inc. 93,637 1,907 * Apollo Education Group Inc. 69,200 1,891 * Visteon Corp. 22,300 1,826 Family Dollar Stores Inc. 27,120 1,762 Leggett & Platt Inc. 56,920 1,761 Hasbro Inc. 28,517 1,569 Advance Auto Parts Inc. 13,900 1,538 Nordstrom Inc. 23,350 1,443 Service Corp. International 58,176 1,055 * TripAdvisor Inc. 12,242 1,014 Lear Corp. 10,500 850 * Live Nation Entertainment Inc. 30,200 597 Churchill Downs Inc. 5,694 510 * Christopher & Banks Corp. 53,000 453 * AutoZone Inc. 940 449 * Beazer Homes USA Inc. 14,400 352 * Michael Kors Holdings Ltd. 4,297 349 * Ascena Retail Group Inc. 13,800 292 * Biglari Holdings Inc. 570 289 Ruth's Hospitality Group Inc. 13,900 197 * Sally Beauty Holdings Inc. 5,600 169 * Container Store Group Inc. 3,200 149 Bon-Ton Stores Inc. 7,800 127 Regis Corp. 7,400 107 Cooper Tire & Rubber Co. 4,400 106 * DISH Network Corp. Class A 1,800 104 GNC Holdings Inc. Class A 1,779 104 * Lee Enterprises Inc. 25,194 87 * Ulta Salon Cosmetics & Fragrance Inc. 800 77 * Nautilus Inc. 7,902 67 * New York & Co. Inc. 13,139 57 Twenty-First Century Fox Inc. Class A 1,505 53 * Iconix Brand Group Inc. 1,100 44 Lincoln Educational Services Corp. 7,748 39 * Body Central Corp. 9,685 38 * Liberty Ventures Class A 309 38 * Build-A-Bear Workshop Inc. 4,853 37 Gildan Activewear Inc. Class A 600 32 * Crocs Inc. 1,900 30 * Jamba Inc. 2,200 27 * Kirkland's Inc. 1,000 24 Ambassadors Group Inc. 4,798 22 Hooker Furniture Corp. 1,220 20 * Taylor Morrison Home Corp. Class A 900 20 * Isle of Capri Casinos Inc. 2,200 20 * Big Lots Inc. 500 16 * ValueVision Media Inc. Class A 2,300 16 * Hovnanian Enterprises Inc. Class A 2,300 15 * G-III Apparel Group Ltd. 181 13 * Corinthian Colleges Inc. 6,050 11 * Smith & Wesson Holding Corp. 400 5 * Reading International Inc. Class A 700 5 Nutrisystem Inc. 300 5 * Express Inc. 200 4 * Citi Trends Inc. 100 2 Furniture Brands International Inc. 600 — Consumer Staples (9.1%) PepsiCo Inc. 746,631 61,926 Procter & Gamble Co. 687,054 55,933 Coca-Cola Co. 1,212,474 50,087 CVS Caremark Corp. 581,572 41,623 Philip Morris International Inc. 438,513 38,208 Wal-Mart Stores Inc. 445,355 35,045 Walgreen Co. 388,984 22,343 Altria Group Inc. 471,638 18,106 Kimberly-Clark Corp. 158,241 16,530 Archer-Daniels-Midland Co. 360,123 15,629 Kraft Foods Group Inc. 287,345 15,494 Avon Products Inc. 857,897 14,773 Kroger Co. 353,600 13,978 Hershey Co. 122,800 11,940 ConAgra Foods Inc. 345,181 11,633 Mondelez International Inc. Class A 286,845 10,126 Coca-Cola Enterprises Inc. 221,540 9,776 Dr Pepper Snapple Group Inc. 183,663 8,948 Safeway Inc. 177,330 5,776 Mead Johnson Nutrition Co. 67,600 5,662 Colgate-Palmolive Co. 77,344 5,044 Kellogg Co. 82,260 5,024 Campbell Soup Co. 115,100 4,981 * Constellation Brands Inc. Class A 55,157 3,882 Molson Coors Brewing Co. Class B 53,860 3,024 General Mills Inc. 59,710 2,980 Sysco Corp. 74,699 2,697 * WhiteWave Foods Co. Class A 117,353 2,692 Costco Wholesale Corp. 17,730 2,110 Dean Foods Co. 94,755 1,629 Clorox Co. 11,360 1,054 Reynolds American Inc. 18,355 917 * Rite Aid Corp. 173,100 876 Hormel Foods Corp. 11,516 520 Beam Inc. 5,734 390 JM Smucker Co. 2,697 279 Tyson Foods Inc. Class A 5,570 186 * SUPERVALU Inc. 18,200 133 * Green Mountain Coffee Roasters Inc. 1,700 128 * Crimson Wine Group Ltd. 6,540 58 * Omega Protein Corp. 2,700 33 Andersons Inc. 300 27 * Monster Beverage Corp. 300 20 * Farmer Bros Co. 800 19 Cott Corp. 1,989 16 * Alliance One International Inc. 639 2 Energy (9.3%) Exxon Mobil Corp. 1,265,294 128,048 Chevron Corp. 371,742 46,434 Schlumberger Ltd. 470,200 42,370 Occidental Petroleum Corp. 445,486 42,366 Anadarko Petroleum Corp. 372,246 29,526 ConocoPhillips 353,284 24,959 Devon Energy Corp. 382,658 23,675 EOG Resources Inc. 108,800 18,261 Phillips 66 234,663 18,100 Murphy Oil Corp. 237,190 15,389 Apache Corp. 143,130 12,301 Marathon Oil Corp. 346,820 12,243 Kinder Morgan Inc. 338,173 12,174 Chesapeake Energy Corp. 416,240 11,297 Hess Corp. 133,600 11,089 Marathon Petroleum Corp. 96,717 8,872 * Southwestern Energy Co. 225,310 8,861 Helmerich & Payne Inc. 90,000 7,567 Peabody Energy Corp. 251,060 4,903 Halliburton Co. 91,800 4,659 * Cameron International Corp. 67,680 4,029 Cabot Oil & Gas Corp. 100,766 3,906 Valero Energy Corp. 75,130 3,786 CONSOL Energy Inc. 88,120 3,352 Baker Hughes Inc. 57,000 3,150 Tesoro Corp. 38,080 2,228 * Denbury Resources Inc. 130,450 2,143 * Newfield Exploration Co. 86,220 2,124 * WPX Energy Inc. 58,100 1,184 EQT Corp. 8,400 754 * Hercules Offshore Inc. 67,878 443 * SandRidge Energy Inc. 70,300 427 Frank's International NV 12,300 332 ^ USEC Inc. 17,347 115 * Penn Virginia Corp. 11,900 112 Nabors Industries Ltd. 4,550 77 * Forest Oil Corp. 20,300 73 * Plains GP Holdings LP Class A 1,873 50 * Harvest Natural Resources Inc. 10,523 48 DHT Holdings Inc. 6,556 45 * Hyperdynamics Corp. 10,406 42 * Overseas Shipholding Group Inc. 5,500 42 * Gevo Inc. 10,076 14 * North American Energy Partners Inc. 1,300 8 Financials (15.0%) JPMorgan Chase & Co. 1,155,671 67,584 Citigroup Inc. 1,296,049 67,537 Bank of America Corp. 4,251,400 66,194 * Berkshire Hathaway Inc. Class B 550,385 65,254 Wells Fargo & Co. 1,436,065 65,197 American International Group Inc. 770,470 39,333 Goldman Sachs Group Inc. 138,820 24,607 Morgan Stanley 722,797 22,667 American Express Co. 238,557 21,644 Aon plc 255,281 21,416 Allstate Corp. 325,080 17,730 Travelers Cos. Inc. 183,016 16,570 Ameriprise Financial Inc. 139,044 15,997 State Street Corp. 177,300 13,012 Progressive Corp. 437,710 11,936 SLM Corp. 452,000 11,879 Fifth Third Bancorp 557,300 11,720 Assurant Inc. 171,100 11,356 Equity Residential 202,500 10,504 Bank of New York Mellon Corp. 297,975 10,411 Regions Financial Corp. 1,014,200 10,031 Chubb Corp. 100,052 9,668 SunTrust Banks Inc. 246,726 9,082 Comerica Inc. 185,758 8,831 McGraw Hill Financial Inc. 112,300 8,782 Aflac Inc. 117,370 7,840 Unum Group 215,164 7,548 BB&T Corp. 186,540 6,962 CME Group Inc. 88,578 6,950 XL Group plc Class A 210,938 6,716 MetLife Inc. 123,210 6,644 Public Storage 42,200 6,352 KeyCorp 468,204 6,283 Prologis Inc. 168,400 6,222 Lincoln National Corp. 114,500 5,911 Simon Property Group Inc. 38,741 5,895 Marsh & McLennan Cos. Inc. 120,100 5,808 Prudential Financial Inc. 62,670 5,780 Ventas Inc. 98,744 5,656 Discover Financial Services 98,929 5,535 PNC Financial Services Group Inc. 68,739 5,333 Legg Mason Inc. 122,186 5,313 * CBRE Group Inc. Class A 197,340 5,190 Plum Creek Timber Co. Inc. 109,600 5,098 * E*TRADE Financial Corp. 241,819 4,749 Principal Financial Group Inc. 93,710 4,621 Invesco Ltd. 123,500 4,495 Capital One Financial Corp. 55,720 4,269 NASDAQ OMX Group Inc. 102,740 4,089 Moody's Corp. 51,400 4,033 People's United Financial Inc. 231,042 3,493 US Bancorp 77,734 3,141 Loews Corp. 62,330 3,007 Torchmark Corp. 36,470 2,850 Kimco Realty Corp. 130,600 2,579 Apartment Investment & Management Co. Class A 93,300 2,417 Cincinnati Financial Corp. 42,500 2,226 Host Hotels & Resorts Inc. 110,300 2,144 First Horizon National Corp. 178,480 2,079 M&T Bank Corp. 16,959 1,974 * Realogy Holdings Corp. 39,700 1,964 Granite REIT 47,800 1,744 Leucadia National Corp. 60,857 1,725 Northern Trust Corp. 23,530 1,456 ACE Ltd. 13,100 1,356 American Tower Corporation 13,875 1,108 * Genworth Financial Inc. Class A 69,350 1,077 Hartford Financial Services Group Inc. 27,160 984 Erie Indemnity Co. Class A 8,985 657 BlackRock Inc. 1,700 538 Symetra Financial Corp. 25,200 478 RenaissanceRe Holdings Ltd. 4,771 464 * NewStar Financial Inc. 22,800 405 Spirit Realty Capital Inc. 40,803 401 * Ocwen Financial Corp. 5,900 327 * PHH Corp. 12,600 307 PS Business Parks Inc. 3,600 275 * Alleghany Corp. 546 218 * Third Point Reinsurance Ltd. 11,126 206 * FelCor Lodging Trust Inc. 24,890 203 Healthcare Trust of America Inc. Class A 19,833 195 Endurance Specialty Holdings Ltd. 2,100 123 CIT Group Inc. 2,000 104 Equity Lifestyle Properties Inc. 2,800 102 CorEnergy Infrastructure Trust Inc. 6,019 43 PacWest Bancorp 800 34 * Southwest Bancorp Inc. 1,900 30 Geo Group Inc. 800 26 * Brixmor Property Group Inc. 1,200 24 Empire State Realty Trust Inc. 1,297 20 * Tree.com Inc. 600 20 ZAIS Financial Corp. 771 12 Parkway Properties Inc. 600 12 Allied World Assurance Co. Holdings AG 100 11 * Suffolk Bancorp 300 6 Old Republic International Corp. 118 2 SI Financial Group Inc. 100 1 Health Care (13.5%) Johnson & Johnson 1,220,896 111,822 Merck & Co. Inc. 1,147,356 57,425 Eli Lilly & Co. 721,646 36,804 Pfizer Inc. 1,190,197 36,456 AbbVie Inc. 663,203 35,024 Medtronic Inc. 555,365 31,872 * Celgene Corp. 177,792 30,040 * Express Scripts Holding Co. 416,235 29,236 Cigna Corp. 270,237 23,640 McKesson Corp. 142,240 22,958 UnitedHealth Group Inc. 303,742 22,872 Cardinal Health Inc. 339,390 22,675 * Biogen Idec Inc. 79,750 22,310 * Mylan Inc. 502,210 21,796 WellPoint Inc. 222,460 20,553 Thermo Fisher Scientific Inc. 151,710 16,893 * Gilead Sciences Inc. 205,330 15,431 Amgen Inc. 121,590 13,881 * Boston Scientific Corp. 1,014,020 12,189 Abbott Laboratories 315,393 12,089 * Hospira Inc. 266,020 10,981 * DaVita HealthCare Partners Inc. 166,880 10,575 * Perrigo Co. plc 67,500 10,359 Zoetis Inc. 300,500 9,823 * Laboratory Corp. of America Holdings 100,710 9,202 Agilent Technologies Inc. 146,700 8,390 Bristol-Myers Squibb Co. 151,612 8,058 Allergan Inc. 70,470 7,828 Humana Inc. 72,000 7,432 Baxter International Inc. 98,527 6,853 * Tenet Healthcare Corp. 153,706 6,474 AmerisourceBergen Corp. Class A 88,470 6,220 * Vertex Pharmaceuticals Inc. 75,250 5,591 Quest Diagnostics Inc. 98,180 5,257 * CareFusion Corp. 115,757 4,609 Covidien plc 60,400 4,113 Becton Dickinson and Co. 34,202 3,779 * Edwards Lifesciences Corp. 50,280 3,306 PerkinElmer Inc. 76,001 3,134 * Health Net Inc. 44,500 1,320 * Dynavax Technologies Corp. 564,900 1,107 * BioCryst Pharmaceuticals Inc. 140,800 1,070 * Forest Laboratories Inc. 16,500 991 * Valeant Pharmaceuticals International Inc. 7,100 834 * Sarepta Therapeutics Inc. 31,100 634 * Keryx Biopharmaceuticals Inc. 47,800 619 * Theravance Inc. 16,700 595 HealthSouth Corp. 17,500 583 Universal Health Services Inc. Class B 6,400 520 * Mallinckrodt plc 7,540 394 * Repros Therapeutics Inc. 21,100 386 * BioTelemetry Inc. 45,500 361 * Amedisys Inc. 24,600 360 Pozen Inc. 41,700 335 * Puma Biotechnology Inc. 2,900 300 * Medivation Inc. 4,680 299 * Pain Therapeutics Inc. 58,743 285 * Zogenix Inc. 77,200 266 * Achillion Pharmaceuticals Inc. 79,832 265 * Amicus Therapeutics Inc. 100,778 237 * Brookdale Senior Living Inc. Class A 7,300 198 * XenoPort Inc. 33,260 191 * Agenus Inc. 64,200 169 Patterson Cos. Inc. 3,820 157 * Omeros Corp. 13,600 154 * Vivus Inc. 16,600 151 * Synta Pharmaceuticals Corp. 28,400 149 * Medical Action Industries Inc. 17,328 148 * Sunesis Pharmaceuticals Inc. 29,714 141 * Geron Corp. 29,500 140 * Orexigen Therapeutics Inc. 18,707 105 * Horizon Pharma Inc. 11,100 85 * Arena Pharmaceuticals Inc. 14,300 84 * LCA-Vision Inc. 20,300 79 Teleflex Inc. 828 78 * Insys Therapeutics Inc. 1,600 62 *,^ Idenix Pharmaceuticals Inc. 9,582 57 * Zalicus Inc. 43,200 48 * Cell Therapeutics Inc. 19,900 38 * Oncothyreon Inc. 21,154 37 * Celsion Corp. 9,535 37 * VCA Antech Inc. 1,100 35 * GTx Inc. 17,800 29 * Cleveland Biolabs Inc. 23,400 27 * Arqule Inc. 10,700 23 * Auxilium Pharmaceuticals Inc. 900 19 * Rigel Pharmaceuticals Inc. 6,300 18 * Stemline Therapeutics Inc. 900 18 * Vical Inc. 11,200 13 * Karyopharm Therapeutics Inc. 500 11 * Progenics Pharmaceuticals Inc. 2,132 11 * Nektar Therapeutics 900 10 * Biodel Inc. 3,900 9 * Epizyme Inc. 400 8 * Aerie Pharmaceuticals Inc. 400 7 * AcelRx Pharmaceuticals Inc. 500 6 * Hansen Medical Inc. 3,199 6 * Affymax Inc. 6,500 5 * AVEO Pharmaceuticals Inc. 2,413 4 * Discovery Laboratories Inc. 1,902 4 * Baxano Surgical Inc. 3,480 4 Myrexis Inc. 1,550 — Industrials (11.5%) General Electric Co. 4,024,540 112,808 General Dynamics Corp. 455,359 43,510 Boeing Co. 308,310 42,081 Lockheed Martin Corp. 229,763 34,157 United Parcel Service Inc. Class B 242,009 25,430 Emerson Electric Co. 322,496 22,633 Tyco International Ltd. 532,657 21,860 Union Pacific Corp. 128,876 21,651 Dun & Bradstreet Corp. 167,380 20,546 Raytheon Co. 212,296 19,255 United Technologies Corp. 167,056 19,011 CSX Corp. 559,962 16,110 Honeywell International Inc. 154,580 14,124 ADT Corp. 335,600 13,582 Deere & Co. 144,272 13,176 Northrop Grumman Corp. 109,900 12,596 Delta Air Lines Inc. 454,300 12,480 Republic Services Inc. Class A 372,132 12,355 Rockwell Automation Inc. 99,600 11,769 FedEx Corp. 80,250 11,538 Snap-on Inc. 88,170 9,656 Danaher Corp. 122,531 9,459 Ingersoll-Rand plc 145,310 8,951 Ryder System Inc. 102,530 7,565 L-3 Communications Holdings Inc. 70,545 7,538 Caterpillar Inc. 73,201 6,647 Pitney Bowes Inc. 282,937 6,592 Southwest Airlines Co. 341,251 6,429 3M Co. 45,020 6,314 Stanley Black & Decker Inc. 73,290 5,914 Textron Inc. 152,320 5,599 Rockwell Collins Inc. 74,590 5,514 Xylem Inc. 153,444 5,309 Pentair Ltd. 66,800 5,188 Joy Global Inc. 79,970 4,678 Masco Corp. 171,760 3,911 Waste Management Inc. 73,890 3,316 Nielsen Holdings NV 71,220 3,268 * Allegion plc 70,786 3,128 CH Robinson Worldwide Inc. 52,920 3,087 PACCAR Inc. 49,910 2,953 Norfolk Southern Corp. 24,150 2,242 Iron Mountain Inc. 73,476 2,230 Roper Industries Inc. 10,963 1,520 * Spirit Aerosystems Holdings Inc. Class A 42,300 1,442 Flowserve Corp. 17,220 1,358 Equifax Inc. 16,380 1,132 Cintas Corp. 9,000 536 Babcock & Wilcox Co. 12,353 422 * ARC Document Solutions Inc. 36,731 302 RR Donnelley & Sons Co. 12,489 253 * Engility Holdings Inc. 5,677 190 * Spirit Airlines Inc. 4,162 189 * Meritor Inc. 11,000 115 * AerCap Holdings NV 1,000 38 * Box Ships Inc. 11,400 38 * Federal Signal Corp. 2,338 34 Intersections Inc. 4,360 34 Cummins Inc. 200 28 * DXP Enterprises Inc. 100 12 Safe Bulkers Inc. 1,100 11 Argan Inc. 400 11 * CRA International Inc. 200 4 * MRC Global Inc. 100 3 Information Technology (15.4%) Apple Inc. 306,304 171,870 International Business Machines Corp. 309,234 58,003 * Google Inc. Class A 51,619 57,850 Microsoft Corp. 1,500,981 56,182 Hewlett-Packard Co. 1,558,998 43,621 MasterCard Inc. Class A 43,880 36,660 Xerox Corp. 2,414,048 29,379 Intel Corp. 1,061,446 27,555 Computer Sciences Corp. 435,233 24,321 EMC Corp. 911,270 22,918 Oracle Corp. 547,455 20,946 Motorola Solutions Inc. 291,680 19,688 Texas Instruments Inc. 412,052 18,093 Western Digital Corp. 212,675 17,843 Fidelity National Information Services Inc. 329,555 17,691 Visa Inc. Class A 78,000 17,369 Symantec Corp. 615,910 14,523 Cisco Systems Inc. 614,537 13,796 * VeriSign Inc. 201,100 12,022 Seagate Technology plc 210,260 11,808 Intuit Inc. 149,000 11,372 LSI Corp. 1,006,470 11,091 CA Inc. 302,100 10,166 * First Solar Inc. 185,270 10,123 Western Union Co. 577,262 9,958 * Electronic Arts Inc. 406,500 9,325 Broadcom Corp. Class A 299,130 8,869 Harris Corp. 120,720 8,427 * Autodesk Inc. 156,500 7,877 * Lam Research Corp. 139,030 7,570 * Red Hat Inc. 119,600 6,702 * Yahoo! Inc. 154,971 6,267 * Fiserv Inc. 104,760 6,186 * Facebook Inc. Class A 93,245 5,097 QUALCOMM Inc. 58,600 4,351 * Micron Technology Inc. 173,300 3,771 * Teradata Corp. 80,306 3,653 * Cognizant Technology Solutions Corp. Class A 35,000 3,534 * Juniper Networks Inc. 153,140 3,456 Accenture plc Class A 37,179 3,057 TE Connectivity Ltd. 49,100 2,706 NetApp Inc. 60,060 2,471 * AOL Inc. 37,800 1,762 * CoreLogic Inc. 46,700 1,659 Corning Inc. 71,580 1,276 * Teradyne Inc. 50,840 896 Automatic Data Processing Inc. 10,700 865 * Zynga Inc. Class A 186,300 708 * Akamai Technologies Inc. 12,050 569 IAC/InterActiveCorp 7,353 505 * FleetCor Technologies Inc. 4,000 469 Applied Materials Inc. 20,300 359 * NCR Corp. 8,500 290 * Aeroflex Holding Corp. 35,384 230 * Mellanox Technologies Ltd. 4,895 196 * Polycom Inc. 11,200 126 Marvell Technology Group Ltd. 7,700 111 * Silicon Image Inc. 12,800 79 * Quantum Corp. 61,000 73 * Net 1 UEPS Technologies Inc. 8,000 70 * Zebra Technologies Corp. 1,085 59 * Sigma Designs Inc. 11,500 54 * Lionbridge Technologies Inc. 8,800 52 * Global Cash Access Holdings Inc. 4,653 47 * MaxLinear Inc. 4,414 46 * Tremor Video Inc. 7,592 44 * OmniVision Technologies Inc. 1,900 33 * YuMe Inc. 4,050 30 * NCI Inc. Class A 3,244 21 * Orbotech Ltd. 1,100 15 * Agilysys Inc. 983 14 * Mattson Technology Inc. 3,800 10 * Identive Group Inc. 17,600 10 * Novatel Wireless Inc. 2,768 7 * UTStarcom Holdings Corp. 1,453 4 * Amtech Systems Inc. 500 3 * Dynamics Research Corp. 300 3 FLIR Systems Inc. 100 3 Pulse Electronics Corp. 540 2 * Smith Micro Software Inc. 969 1 Materials (3.6%) EI du Pont de Nemours & Co. 385,480 25,045 Monsanto Co. 177,400 20,676 Sealed Air Corp. 585,581 19,939 Dow Chemical Co. 428,747 19,036 LyondellBasell Industries NV Class A 196,100 15,743 Eastman Chemical Co. 172,520 13,922 * Owens-Illinois Inc. 338,792 12,122 PPG Industries Inc. 62,655 11,883 Avery Dennison Corp. 222,211 11,153 International Paper Co. 222,500 10,909 Valspar Corp. 132,297 9,431 Ball Corp. 156,036 8,061 Newmont Mining Corp. 199,910 4,604 Mosaic Co. 93,400 4,415 Alcoa Inc. 243,490 2,588 FMC Corp. 27,821 2,099 Freeport-McMoRan Copper & Gold Inc. 55,463 2,093 Nucor Corp. 33,180 1,771 Vulcan Materials Co. 17,141 1,019 * Mercer International Inc. 44,616 445 Praxair Inc. 1,917 249 Axiall Corp. 4,900 233 Mesabi Trust 4,867 108 * American Pacific Corp. 1,000 37 Worthington Industries Inc. 500 21 * Tanzanian Royalty Exploration Corp. 5,600 10 * Rare Element Resources Ltd. 4,306 7 * Golden Star Resources Ltd. 14,119 6 * Vista Gold Corp. 4,200 2 Other (0.2%) SPDR S&P rust 61,800 11,413 Telecommunication Services (2.5%) AT&T Inc. 2,020,838 71,053 Verizon Communications Inc. 809,259 39,767 CenturyLink Inc. 611,786 19,485 * Sprint Corp. 360,105 3,871 Frontier Communications Corp. 790,355 3,675 Windstream Holdings Inc. 306,000 2,442 * Crown Castle International Corp. 10,050 738 Inteliquent Inc. 1,100 13 Utilities (2.8%) AES Corp. 2,312,794 33,559 Exelon Corp. 728,680 19,958 Dominion Resources Inc. 284,664 18,415 PG&E Corp. 346,863 13,972 Ameren Corp. 366,188 13,241 Edison International 224,000 10,371 Northeast Utilities 211,532 8,967 NiSource Inc. 256,600 8,437 AGL Resources Inc. 150,800 7,122 Southern Co. 167,058 6,868 FirstEnergy Corp. 70,670 2,331 CMS Energy Corp. 64,725 1,733 PPL Corp. 57,000 1,715 American Electric Power Co. Inc. 29,290 1,369 Entergy Corp. 16,910 1,070 Duke Energy Corp. 12,830 885 ONEOK Inc. 13,430 835 CenterPoint Energy Inc. 34,450 799 Xcel Energy Inc. 23,000 643 Pinnacle West Capital Corp. 9,379 496 Atlantic Power Corp. 8,105 28 Pattern Energy Group Inc. 500 15 Total Common Stocks (Cost $4,388,038) Coupon Temporary Cash Investments (3.0%) 1 Money Market Fund (2.9%) 2,3 Vanguard Market Liquidity Fund 0.125% 157,654,804 157,655 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.100%-0.190% 1/15/14 1,100 1,100 4,5 Federal Home Loan Bank Discount Notes 0.070% 2/5/14 5,000 4,999 4,5 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 300 300 5 United States Treasury Note/Bond 1.750% 3/31/14 1,000 1,004 Total Temporary Cash Investments (Cost $165,059) Total Investments (100.1%) (Cost $4,553,097) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $111,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $120,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,103,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York StockExchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of Growth and Income Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,349,908 — — Temporary Cash Investments 157,655 7,403 — Futures Contracts—Assets 1 518 — — Total 5,508,081 7,403 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund may use index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Growth and Income Fund S&P 500 Index March 2014 E-mini S&P 500 Index March 2014 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2013, the cost of investment securities for tax purposes was $4,553,097,000. Net unrealized appreciation of investment securities for tax purposes was $961,869,000, consisting of unrealized gains of $996,728,000 on securities that had risen in value since their purchase and $34,859,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of December 31, 2013 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (13.4%) Comcast Corp. Class A 119,291 6,199 Home Depot Inc. 68,400 5,632 TJX Cos. Inc. 64,300 4,098 Starbucks Corp. 52,200 4,092 Lowe's Cos. Inc. 82,200 4,073 NIKE Inc. Class B 51,400 4,042 Viacom Inc. Class B 43,600 3,808 CBS Corp. Class B 58,900 3,754 Whirlpool Corp. 20,700 3,247 Macy's Inc. 59,800 3,193 Gap Inc. 73,100 2,857 Goodyear Tire & Rubber Co. 118,600 2,829 * O'Reilly Automotive Inc. 21,900 2,819 * Red Robin Gourmet Burgers Inc. 33,900 2,493 Brinker International Inc. 43,800 2,030 Time Warner Inc. 22,700 1,583 Las Vegas Sands Corp. 19,100 1,506 Johnson Controls Inc. 25,600 1,313 Starwood Hotels & Resorts Worldwide Inc. 14,900 1,184 Hanesbrands Inc. 16,500 1,159 Gannett Co. Inc. 38,300 1,133 Wynn Resorts Ltd. 5,700 1,107 * Jack in the Box Inc. 19,800 990 Brunswick Corp. 21,000 967 * DIRECTV 13,500 933 Dillard's Inc. Class A 7,600 739 * Amazon.com Inc. 1,800 718 GameStop Corp. Class A 13,100 645 Walt Disney Co. 5,700 435 Time Warner Cable Inc. 3,200 434 Cracker Barrel Old Country Store Inc. 3,100 341 * Starz 4,682 137 Consumer Staples (8.9%) PepsiCo Inc. 68,500 5,681 CVS Caremark Corp. 65,000 4,652 Altria Group Inc. 119,200 4,576 Archer-Daniels-Midland Co. 78,500 3,407 Procter & Gamble Co. 39,351 3,204 Kraft Foods Group Inc. 59,400 3,203 Nu Skin Enterprises Inc. Class A 22,300 3,082 Kroger Co. 77,300 3,056 Tyson Foods Inc. Class A 81,900 2,740 Kimberly-Clark Corp. 24,600 2,570 * Pilgrim's Pride Corp. 145,250 2,360 Walgreen Co. 35,700 2,051 Energizer Holdings Inc. 15,900 1,721 Coca-Cola Co. 33,780 1,395 Philip Morris International Inc. 14,550 1,268 * USANA Health Sciences Inc. 9,700 733 Wal-Mart Stores Inc. 8,465 666 * Rite Aid Corp. 65,000 329 Sanderson Farms Inc. 3,900 282 Energy (8.8%) Exxon Mobil Corp. 86,220 8,725 ConocoPhillips 68,240 4,821 Chevron Corp. 32,565 4,068 EOG Resources Inc. 22,000 3,693 Anadarko Petroleum Corp. 41,100 3,260 Hess Corp. 39,100 3,245 Devon Energy Corp. 51,600 3,193 Helmerich & Payne Inc. 37,000 3,111 Chesapeake Energy Corp. 108,700 2,950 Murphy Oil Corp. 38,800 2,517 Cimarex Energy Co. 22,800 2,392 Occidental Petroleum Corp. 20,200 1,921 Phillips 66 13,870 1,070 * Matador Resources Co. 35,000 652 Schlumberger Ltd. 5,810 524 Financials (16.8%) Wells Fargo & Co. 181,370 8,234 American Express Co. 54,100 4,909 Goldman Sachs Group Inc. 27,200 4,821 Morgan Stanley 120,600 3,782 State Street Corp. 49,800 3,655 PNC Financial Services Group Inc. 46,600 3,615 Travelers Cos. Inc. 38,500 3,486 Ameriprise Financial Inc. 29,600 3,405 Fifth Third Bancorp 157,000 3,302 Lincoln National Corp. 63,400 3,273 Allstate Corp. 59,800 3,262 Citigroup Inc. 54,300 2,830 * Berkshire Hathaway Inc. Class B 23,500 2,786 Everest Re Group Ltd. 17,800 2,774 JPMorgan Chase & Co. 47,336 2,768 Discover Financial Services 45,400 2,540 * Portfolio Recovery Associates Inc. 47,200 2,494 Regions Financial Corp. 229,400 2,269 Bank of America Corp. 109,900 1,711 * World Acceptance Corp. 19,156 1,677 US Bancorp 40,250 1,626 Public Storage 10,400 1,565 Host Hotels & Resorts Inc. 71,400 1,388 XL Group plc Class A 40,400 1,286 RLJ Lodging Trust 50,400 1,226 Nelnet Inc. Class A 27,800 1,172 Plum Creek Timber Co. Inc. 23,700 1,102 Ventas Inc. 19,000 1,088 Assurant Inc. 16,200 1,075 Omega Healthcare Investors Inc. 34,900 1,040 Corrections Corp. of America 31,800 1,020 Geo Group Inc. 31,600 1,018 Kimco Realty Corp. 48,700 962 Brandywine Realty Trust 64,400 907 Weingarten Realty Investors 31,500 864 Retail Properties of America Inc. 66,900 851 Spirit Realty Capital Inc. 46,200 454 * Howard Hughes Corp. 3,700 444 * Realogy Holdings Corp. 8,800 435 Simon Property Group Inc. 2,200 335 Platinum Underwriters Holdings Ltd. 4,300 264 Regency Centers Corp. 5,500 255 Hospitality Properties Trust 8,700 235 General Growth Properties Inc. 7,200 145 Health Care (13.5%) Johnson & Johnson 97,407 8,921 AbbVie Inc. 93,600 4,943 * Celgene Corp. 27,300 4,613 * Biogen Idec Inc. 15,600 4,364 Medtronic Inc. 71,300 4,092 McKesson Corp. 22,900 3,696 Eli Lilly & Co. 69,220 3,530 Cigna Corp. 40,100 3,508 Pfizer Inc. 106,258 3,255 WellPoint Inc. 35,200 3,252 Cardinal Health Inc. 47,900 3,200 * Endo Health Solutions Inc. 46,200 3,117 * CareFusion Corp. 69,300 2,759 * Mylan Inc. 63,100 2,739 Omnicare Inc. 44,600 2,692 * Covance Inc. 26,200 2,307 * Charles River Laboratories International Inc. 42,600 2,259 * Gilead Sciences Inc. 25,600 1,924 Abbott Laboratories 38,000 1,457 Merck & Co. Inc. 21,283 1,065 * Boston Scientific Corp. 81,100 975 * PAREXEL International Corp. 17,300 782 Amgen Inc. 6,500 742 * United Therapeutics Corp. 3,700 418 ResMed Inc. 5,900 278 Industrials (11.7%) General Electric Co. 356,980 10,006 Boeing Co. 39,950 5,453 Union Pacific Corp. 28,200 4,738 Lockheed Martin Corp. 27,100 4,029 Raytheon Co. 40,500 3,673 Northrop Grumman Corp. 31,030 3,556 General Dynamics Corp. 36,600 3,497 Delta Air Lines Inc. 124,200 3,412 Towers Watson & Co. Class A 25,400 3,241 Generac Holdings Inc. 51,000 2,889 Masco Corp. 125,700 2,862 Honeywell International Inc. 27,000 2,467 Alaska Air Group Inc. 32,300 2,370 Rockwell Automation Inc. 17,500 2,068 Dun & Bradstreet Corp. 14,900 1,829 United Parcel Service Inc. Class B 17,300 1,818 Flowserve Corp. 21,900 1,726 Deluxe Corp. 18,300 955 L-3 Communications Holdings Inc. 6,800 727 Information Technology (17.7%) Apple Inc. 18,720 10,504 International Business Machines Corp. 33,442 6,273 MasterCard Inc. Class A 6,550 5,472 * Facebook Inc. Class A 94,700 5,176 Microsoft Corp. 136,897 5,124 * Google Inc. Class A 4,150 4,651 Hewlett-Packard Co. 153,300 4,289 Texas Instruments Inc. 83,100 3,649 * Alliance Data Systems Corp. 12,900 3,392 Western Digital Corp. 38,900 3,264 Motorola Solutions Inc. 44,200 2,984 * Unisys Corp. 88,000 2,954 Computer Sciences Corp. 50,800 2,839 Symantec Corp. 115,700 2,728 * Gartner Inc. 37,400 2,657 Heartland Payment Systems Inc. 50,900 2,537 Anixter International Inc. 27,400 2,462 Fidelity National Information Services Inc. 39,000 2,094 * Manhattan Associates Inc. 16,600 1,950 Harris Corp. 27,900 1,948 Jack Henry & Associates Inc. 30,100 1,782 * Freescale Semiconductor Ltd. 110,900 1,780 * Electronic Arts Inc. 74,000 1,698 * Brocade Communications Systems Inc. 148,800 1,320 * VMware Inc. Class A 12,800 1,148 Intuit Inc. 15,000 1,145 * ON Semiconductor Corp. 134,400 1,107 MAXIMUS Inc. 22,200 977 * Cirrus Logic Inc. 40,800 834 Cisco Systems Inc. 36,650 823 Oracle Corp. 15,848 606 * Sanmina Corp. 31,400 524 Intel Corp. 19,390 503 * CommVault Systems Inc. 5,100 382 QUALCOMM Inc. 4,500 334 LSI Corp. 27,500 303 * Applied Micro Circuits Corp. 21,700 290 Broadridge Financial Solutions Inc. 7,300 288 Applied Materials Inc. 15,000 265 * Silicon Image Inc. 30,000 185 Materials (3.5%) PPG Industries Inc. 18,650 3,537 International Paper Co. 65,800 3,226 Dow Chemical Co. 53,900 2,393 Sherwin-Williams Co. 9,900 1,817 EI du Pont de Nemours & Co. 26,700 1,735 Packaging Corp. of America 26,800 1,696 Avery Dennison Corp. 29,100 1,460 LyondellBasell Industries NV Class A 16,400 1,317 Westlake Chemical Corp. 8,800 1,074 Schweitzer-Mauduit International Inc. 3,900 201 Telecommunication Services (2.4%) AT&T Inc. 188,729 6,636 Verizon Communications Inc. 122,657 6,027 Utilities (2.8%) Exelon Corp. 114,300 3,131 AES Corp. 192,700 2,796 Edison International 57,600 2,667 PG&E Corp. 56,900 2,292 UGI Corp. 39,900 1,654 Dominion Resources Inc. 14,000 906 Ameren Corp. 18,900 683 Black Hills Corp. 6,100 320 Total Common Stocks (Cost $391,341) Coupon Temporary Cash Investments (1.5%) 1 Money Market Fund (1.4%) 2 Vanguard Market Liquidity Fund 0.125% 7,422,045 7,422 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Freddie Mac Discount Notes 0.080% 2/10/14 200 200 3,4 Freddie Mac Discount Notes 0.070% 3/31/14 100 100 Total Temporary Cash Investments (Cost $7,722) Total Investments (101.0%) (Cost $399,063) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions r epresent 100.0% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that Structured Broad Market Fund fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
